







O00


 


SUMMARY PLAN DESCRIPTION


SUMMARY PLAN DESCRIPTION
PENTEGRA DEFINED CONTRIBUTION PLAN
FOR FINANCIAL INSTITUTIONS






AS ADOPTED BY:
FEDERAL HOME LOAN BANK OF PITTSBURGH
JANUARY 1, 2015        




[exhibit1063image1.jpg]



--------------------------------------------------------------------------------







Important Notice


This Booklet contains a summary of your plan rights and benefits under the
Federal Home Loan Bank of Pittsburgh Plan. If you have difficulty understanding
any part of this booklet, contact your Human Resources Officer at his/her
office: 412-288-3498.






Aviso Importante


Este folleto contiene un resumen de los derechos y beneficios bajo el Plan de
Federal Home Loan Bank of Pittsburgh. Si tiene dificultad para entender
cualquier parte de este folleto, comuniquese con el Oficial De Recursos Humanos
en su oficina: 412-288-3498.
 





















































--------------------------------------------------------------------------------





















Dear Member:
We are pleased to present your Summary Plan Description. This Summary is
designed to help you understand and appreciate the savings plan provided by the
Federal Home Loan Bank of Pittsburgh through the Pentegra Defined Contribution
Plan for Financial Institutions (the "Plan").
The Plan is a tax-exempt, trusteed savings plan which was created in 1970. It is
administered by a professional staff under the direction of a Board of Directors
(the "Board") comprised of officers of the Federal Home Loan Banks and
participating financial institutions as well as the Plan’s President.
The Plan provides an opportunity for you to save and invest on a regular,
long-term basis. All contributions to the Plan (a defined contribution type
plan) are paid to the Trustee to be invested for the benefit of all members. An
individual account is maintained for each Member. Under certain conditions, a
Member may make withdrawals or take loans from their account based on its market
value.
The Plan offers federal income tax advantages. You do not pay taxes on employer
contributions, pre-tax contributions or investment income until they are
withdrawn. An employer subject to income tax may deduct its contributions.
This Summary highlights the main features of the Plan. The Plan and Declaration
of Trust contain the governing provisions and should be consulted as official
text in all cases. If there is any conflict between this Summary and the Plan
Document, the Plan Document will control.
Finally, please note that wherever the masculine pronoun is used in this
Summary, it is intended to include the feminine pronoun.




Board of Directors,
Pentegra Defined Contribution Plan for
Financial Institutions



--------------------------------------------------------------------------------

SUMMARY OF YOUR BENEFITS



ELIGIBILITY


You will be eligible for membership in the Plan on the first day of the month
following your date of employment. Your employer will notify you of your right
to become a Member when you first become eligible and will furnish you with an
enrollment application.
You will be eligible to receive employer contributions on the first day of the
month coinciding with or next following the date you complete one year of
service.
However, certain groups of employees are not eligible for membership in the
Plan. Please refer to the "Determining Your Eligibility" section of this
Summary.
PLAN SALARY
Plan Salary is defined as your basic salary rate reflecting changes occurring
during the year.
In addition, any pre-tax contributions that you make are included in Plan
Salary. Please refer to the "Plan Salary" section of this Summary.
PLAN CONTRIBUTIONS
Employee – You may elect to make a pre-tax and/or after -tax contribution of 1%
to 50% (in 1% increments) of Plan Salary. You may also elect all or a portion of
your employee contributions to be designated as Roth elective deferrals. Unless
stated otherwise, Roth elective deferrals will be treated as elective deferrals
for all purposes under the Plan. If you are at least age 50, you may elect to
make catch-up contributions ($6,000 for 2015, indexed).
Employer – Your employer will make a contribution based on the amount you
contribute in accordance with the following schedule:
   (i)100% during the 2nd and 3rd years of employment 
   (ii)150% during the 4th and 5th years of employment 
   (iii)200% upon completion of five or more years of  
   employment.
This percentage rate applies to the first 3% of your Plan Salary (see the "Plan
Salary" section of this Summary).
In addition, your employer may, in its sole discretion, make a profit sharing
contribution to the Plan. You will be eligible to receive a profit sharing
contribution if you are employed on the last day of the plan year for which the
profit sharing contributions are being made to the Plan by your employer.
VESTING
You will be 100% vested in any matching contributions immediately upon
enrollment in the Plan. You will be 100% vested in any profit sharing
contributions after you complete three years of employment in accordance with
the vesting schedule set forth in the "Vesting" section of this Summary. You are
always 100% vested in any contributions you make to the Plan, including Roth
elective deferrals. In other words, you will not give up any units based on your
own contributions when you terminate employment.
LOANS
You may take a loan from your account and pay your account back with interest.
Please refer to the "Borrowing From Your Account" section of this Summary to
determine how you may take a loan from your account.
NORMAL RETIREMENT AGE
Your 65th birthday.


WITHDRAWALS


While you are working, you may withdraw all or part of your vested account
balance subject to certain limitations. You may also make withdrawals from your
account after termination of employment.
Please refer to the "Making Withdrawals From Your Account" section of this
Summary to determine if there are any restrictions on employer contributions on
account of a withdrawal.
DISABILITY
If you are disabled, you will be entitled to the same withdrawal rights as if
you had terminated employment.
DEATH
If you die before the value of your account is paid to you, your beneficiary may
receive the full value of your account or may defer payment within certain
limits. If you are married, your spouse will be your beneficiary unless your
spouse consents in writing to the designation of a different beneficiary.







--------------------------------------------------------------------------------

TABLE OF CONTENTS





Determining Your Eligibility    1
•
Employee Eligibility    1

·
Reenrollment    1

Making Contributions to the Plan    2
·
Plan Contributions    2

·
Allocation of Contributions    3

·
IRS Nondiscrimination Rules    3

·
Rollovers    3

·
Plan Salary    3

Investing Your Account    4
·
Investment of Contributions    4

·
Valuation of Accounts    4

·
Reporting to Members    4

Vesting    5
Making Withdrawals from Your Account    6
·
While Employed    6

·
Upon Termination of Employment    7

·
Upon Disability    8

·
Upon Death    8

Borrowing from Your Account    9
·
Loans    9

Plan Limitations    10
Leave of Absence    11
Other Information    12
·
Top Heavy Information    12

·
Benefit Claims Procedure    12

·
Qualified Domestic Relations Orders (QDRO’s)    13

·
Plan Expenses    13

·
Statement of ERISA Rights    14

Plan Information    15





--------------------------------------------------------------------------------

DETERMINING YOUR ELIGIBILITY

Employee Eligibility
You will be eligible for membership in the Plan on the first day of the month
following your date of employment. Your employer will notify you of your right
to become a Member when you first become eligible and will furnish you with an
enrollment application.
You will be eligible to receive employer contributions on the first day of the
month following the date you complete one year of service.
In order for you to complete one year of service, you must complete at least
1,000 hours of employment in a 12 consecutive month period. The initial
eligibility period is measured from your date of employment.
In counting hours you will be credited with an hour of employment for every hour
you have a right to be paid. This includes vacation, sick leave, jury duty, etc.
and any hours for which back pay may be due.
Notwithstanding the above, the following groups of employees are not eligible
for membership in the Plan:
·    Short term employees.
Short term employees are those that are precluded from participation by a
written agreement.
After you meet the Plan's eligibility requirements and your completed enrollment
form is received by the Plan Board, you will be enrolled in the Plan. Your
participation will continue until the earlier of (a) your termination of
employment and payment to you of your entire account or (b) your death.
Reenrollment
If you terminate employment and are subsequently reemployed by the same or
another participating employer, you will be eligible for immediate reenrollment,
subject to applicable break-in service rules.




-1-

--------------------------------------------------------------------------------

MAKING CONTRIBUTIONS TO THE PLAN

Plan Contributions
Employee – You may elect to make a pre-tax and/or after -tax contribution of 1%
to 50% (in 1% increments) of Plan Salary (see the "Plan Salary" section of this
Summary). You may also elect all or a portion of your employee contributions to
be designated as Roth elective deferrals. Unless stated otherwise, Roth elective
deferrals will be treated as elective deferrals for all purposes under the Plan.
You may change the rate at which you are contributing one time in any reporting
period, including Roth deferrals. You may also suspend your contributions one
time in any reporting period, but suspended contributions may not subsequently
be made up.
Employer – Your employer will make a contribution based on the amount you
contribute in accordance with the following schedule:
   (i)100% during the 2nd and 3rd years of employment 
   (ii)150% during the 4th and 5th years of employment 
   (iii)200% upon completion of five or more years of  
   employment.


In addition, your employer may, in its sole discretion, make a profit sharing
contribution to the Plan. You will be eligible to receive a profit sharing
contribution if you are employed on the last day of the plan year for which the
profit sharing contributions are being made to the Plan by your employer.
Please refer to the “Making Withdrawals From Your Account” section of this
Summary to determine if there are any restrictions on employer contributions on
account of a withdrawal.
Catch-up Contributions – All employees who are eligible to make contributions to
this Plan and who will reach age 50 before the end of a calendar year will be
eligible to make catch-up contributions in accordance with, and subject to the
limitations of, Section 414(v) of the Internal Revenue Code. If you are eligible
to make catch-up contributions, you may designate such catch-up contributions as
Roth elective deferrals.
The maximum catch-up contribution for 2015 is $6,000 (as indexed in the future).
The amount, if any, of your elective deferrals which will be characterized as
catch-up contributions will be determined at the end of the Plan Year based upon
the statutory limits and plan limits in effect for the Plan Year.
There are several ways in which a contribution could be characterized as a
catch-up contribution, as illustrated in the following examples. Assume that the
Member is over age 50 in each example:
Example 1: Suppose your annual salary is $125,000 and you contribute 15% of your
Plan Salary to the Plan (as permitted under the terms of the Plan) for each
contribution reporting period in 2015. At the end of the Plan Year, you will
have contributed $18,750 to the Plan. Because this amount exceeds the statutory
limit on elective deferrals ($18,000 in 2015), the excess ($750) will be treated
as a catch-up contribution.


Example 2: Same facts as provided in Example 1, except that your annual Plan
Salary is $75,000. In this example, you will have contributed $11,250 to the
Plan in 2015 ($75,000 x 15%). Because your contributions do not exceed either
the Plan's maximum contribution percentage or the elective deferral limitation
($18,000 in 2015) and no other limitations are impacted, no portion of your
contributions is treated as a catch-up contribution.
Example 3: Suppose that your annual Plan Salary is $120,000 in 2015, you earned
total compensation of $120,000 in 2014 (making you a Highly-Compensated Employee
for 2015), and you contributed $17,000 to the Plan in 2015. Because your $17,000
contribution does not exceed either the Plan's maximum contribution percentage
or the elective deferral limit ($18,000 in 2015), there is no catch-up
contribution based upon the application of those two limits. However, further
assume that the Plan determines that you are required to receive a $6,000 Actual
Deferral Percentage ("ADP") refund for 2015. In this scenario, $5,500 of your
ADP refund would automatically be recharacterized as a catch-up contribution.


Allocation of Contributions
Your employer has established a Regular Account, Profit Sharing Account, 401(k)
Account and Roth Elective Deferral Account for you. All of your contributions
and all employer contributions will be allocated to these accounts. The total
value of these accounts, including the value of your Rollover Account (see
below), represents your interest in the Plan.
Employee – All of your contributions will be allocated to your 401(k) Account,
except contributions that you designate as Roth Elective Deferrals. If you make
Roth Elective Deferrals, a separate account will be established to account for
such contributions.
Employer – Employer contributions, other than Profit Sharing contributions, will
first be allocated to your 401(k) Account until the total of the employee and
employer contributions allocated to your 401(k) Account equals 2% of Plan Salary
(see "Plan Salary" section of this booklet). Employer contributions, other than
Profit Sharing contributions, in excess of this amount will be allocated to your
Regular Account.  


-2-

--------------------------------------------------------------------------------

MAKING CONTRIBUTIONS TO THE PLAN
CONTINUED

IRS Nondiscrimination
Rules
If you are a Highly Compensated Employee, a portion of your contributions and/or
employer contributions made on your behalf, if any, may have to be returned to
you in order to comply with special Internal Revenue Service ("IRS")
nondiscrimination rules (see the "Plan Limitations" section of this Summary for
other limitations). In general, a Highly Compensated Employee is an employee
who:


(a) was a 5% owner at any time during 2015 or 2014, or
(b) received annual compensation in excess of $120,000 for 2014.
Rollovers
You may make a rollover contribution of an eligible rollover distribution from
any other IRS qualified retirement plan or an individual retirement account
("IRA"). These rollover funds will be maintained in a separate source in which
you will have a non-forfeitable vested interest. Please note that you may not
rollover money to this Plan prior to satisfying the Plan's eligibility
requirements.
Plan Salary
Plan Salary is defined as your basic salary rate reflecting changes occurring
during the year.
In addition, any pre-tax contributions that you make as well as pre-tax
contributions to a Section 125 cafeteria plan and, unless the employer elects
otherwise, Qualified Transportation Fringe benefits as defined under Section
132(f) of the Internal Revenue Code, are included in Plan Salary.
Your Plan Salary for any year may not exceed a specified dollar amount as
determined by the IRS each year. This limit is $265,000 for 2015, and is subject
to adjustment in accordance with IRS Regulations.




-3-

--------------------------------------------------------------------------------

INVESTING YOUR ACCOUNT

Investment of
Contributions
All contributions are invested at your direction in one or more of the
investment funds provided under your Plan in whole percentages. These funds are
described in greater detail in your enrollment kit.
Please note that different investment instructions can be provided to the Plan
for amounts already accumulated in your account and for future contributions.
Certain restrictions may apply. Changes in investment instructions may be made
by using Pentegra by Phone, the Pentegra Voice Response System or by accessing
Pentegra Online at www.pentegra.com. You may access Pentegra by Phone by calling
1-866-633-4015 and pressing 1.
Any changes which are received by Stock Market Closing (usually 4 p.m. Eastern
Time) will be processed at the business day's closing price. Transaction changes
received after Stock Market Closing will be processed on the next business day.
Your Plan allows for a change of investment allocation on a daily basis.
Investment changes made by submitting a form are effective on the valuation date
(see the "Valuation of Accounts" section of this Summary) on which your written
notice is processed.
No amounts invested in the Stable Value Fund may be transferred directly to the
Short Term Investment Fund. Stable Value Fund amounts transferred to and
invested in any of the other funds provided under the Plan for a period of three
months may subsequently be transferred to the Short Term Investment Fund upon
the submission of a separate Change of Investment form.
If no investment direction is given, all contributions credited to a
participant's account will be invested in one of the Target Retirement Funds.
The specific Target Retirement Fund selected as your default investment vehicle
will be the series with the year that coincides with or next follows the year in
which you reach age 65.
Valuation of Accounts
The Plan uses a unit system for valuing each investment fund. Under this system,
each participant's share in any investment fund is represented by units. The
unit value is determined as of the close of business each regular business day
(daily valuation). The total dollar value of a participant's share in any
investment fund as of any valuation date is determined by multiplying the number
of units to the participant's credit by the unit value of the fund on that date.
The sum of the values of the funds you select represents the total value of your
Plan account.
NOTE: If for some reason (such as shut-down of financial markets) the underlying
portfolio of any investment fund cannot be valued, the valuation date for such
investment fund will be the next day on which the underlying portfolios can be
valued.
Reporting to Members
As soon as practicable after the end of each calendar quarter, the Plan will
provide you a quarterly statement via the participant website. However, you may
still choose to receive paper statements at no additional cost. This statement
provides information about your account including its market value in each
investment fund. Activity for the quarter is reported by investment fund and
contribution type.




-4-

--------------------------------------------------------------------------------

VESTING

Vesting
Vesting is the process under which you earn a non-forfeitable right to the units
in your account. You are always 100% vested in any contributions you make to the
Plan, including Roth elective deferrals. In other words, you will not give up
any units based on your own contributions when you terminate employment.
Your employer has also provided that you are immediately 100% vested in any
matching contributions credited to your account.
With respect to any profit sharing contributions credited to your account, the
following schedule will dictate when vesting will occur:  

   Years of Employment   Vesting Percentage 
      0-2 0% 
      3 or more years 100%
You will also become 100% vested in the profit sharing contributions and
earnings thereon credited to your account upon your death, approved disability
or upon reaching the Plan's normal retirement age while employed with this
employer.
If you terminate employment with this employer prior to completing three Years
of Employment, you will forfeit all of the profit sharing contributions and
earnings thereon credited to your account. However, if you are reemployed by
this employer prior to incurring five consecutive one-year breaks in service,
measured from your date of termination, you are eligible to have the amount of
the forfeiture and your corresponding vesting service restored to your account.
This Plan uses the elapsed time method. Your service requirement for vesting is
determined by the total period of time that you are employed, instead of
counting actual or equivalent Hours of Service. You will have completed one Year
of Employment, for vesting purposes, upon completion of a 12 month period of
employment.






-5-

--------------------------------------------------------------------------------

MAKING WITHDRAWALS FROM YOUR ACCOUNT

While Employed
You may make a total or partial withdrawal of the vested portion of your account
by filing the appropriate form with the Plan. A withdrawal is based on the unit
values on the valuation date on which a properly completed withdrawal form is
received and processed by the Plan. (See the "Valuation of Accounts" section of
this Summary).
Under current law, an excise tax of 10% is generally imposed on the taxable
portion of withdrawals occurring prior to your reaching age 59½. There are
certain exceptions to the 10% excise tax. For example, the 10% excise tax will
not apply to withdrawals made on account of separation from service on or after
the date you have reached age 55, death or disability.
 
A. From the Regular Account:
Not more than one voluntary withdrawal may be made from your Regular Account in
a calendar year unless it is limited to your own contributions, if any, made
prior to January 1, 1987 ("pre 1987 contributions") without earnings. When you
make a withdrawal, you may continue making contributions to the Plan. However,
employer contributions on your behalf will be suspended in accordance with the
following:


a. if your withdrawal does not exceed the amount of your pre-1987 contributions
(without earnings) - Suspension period none
b. if your withdrawal exceeds your pre-1987 contributions without earnings but
does not exceed the amount of your contributions (pre-1987 plus post-1986) and
earnings on them - Suspension period 3 months
c. if withdrawal includes any employer contributions and/or earnings on them -
Suspension period 6 months


No partial withdrawal of less than $1,000 will be permitted unless it is for
either the full amount of (a) your own "pre-1987 contributions" without
earnings, (b) your own contributions (pre-1987 plus post-1986) and earnings on
them or (c) the total vested balance of your Regular Account.


 
B. From the 401(k) Account:
Not more than one withdrawal may be made from your 401(k) Account in a calendar
year.
As required by IRS Regulations, a withdrawal from your 401(k) Account prior to
age 59½ or termination of employment can only be made on account of hardship.
The existence of an immediate and heavy financial need, and the lack of any
other available financial resources to meet this need, must be demonstrated for
a hardship withdrawal. The following situations will be considered to constitute
an immediate and heavy financial need:
Medical Expenses: Medical expenses (other than amounts paid by insurance)
incurred by the member as well as the member's spouse or dependents (other than
amounts paid by insurance).
Home Purchase: Purchase of a principal residence of the member (mortgage
payments are excluded).
Educational Expenses: Tuition, including room and board, for the next 12 months
of post-secondary education of the member as well as the member's spouse,
children, or dependents.
Prevention of Eviction: Prevention of eviction from a member's principal
residence or foreclosure on the mortgage of a member's principal residence.
Funeral Expense: Burial or funeral expenses for the member's deceased parent,
spouse, children, or dependents.
Home Damage: Expenses for the repair of damages to the member's principal
residence that would qualify as tax deductible casualty loss.
You will be required to receive a distribution of the remaining available vested
balance, if any, of your Regular Account and your Rollover Account, if any,
prior to making a hardship withdrawal from your 401(k) Account. In no event may
the maximum amount of a hardship withdrawal from your 401(k) Account exceed the
value of your 401(k) Account as of December 31, 1988 plus the amount of any
401(k) contributions which you make to the Plan on or after January 1, 1989
reduced by the amount of any hardship withdrawals which you make from your
401(k) Account on or after January 1, 1989. No partial withdrawal of less than
$1,000 will be permitted unless it is for either (a) the amount necessary to
satisfy your hardship or (b) the total vested balance of your 401(k) Account.
If you have designated all or a portion of your elective deferrals to be Roth
elective deferrals, then such deferrals may be withdrawn from your Roth Elective
Deferral Account. The same rules and restrictions that apply to withdrawals from
your 401(k) Account or described above will apply to withdrawals from your Roth
Elective Deferral Account. Earnings associated with designated Roth
contributions will become taxable upon distribution, if such distribution is
made within the 5-tax-year period beginning with the first tax year for which
the participant made a designated Roth contribution to the Plan.


 
C. From the Rollover Account:
Not more than one withdrawal may be made from your Rollover Account in a
calendar year. No partial withdrawal of less than $1,000 will be permitted
unless it is for the total balance of your Rollover Account.




-6-

--------------------------------------------------------------------------------

MAKING WITHDRAWALS FROM YOUR ACCOUNT
CONTINUED

 
D. From the Profit Sharing Account:
You may not make a partial or total withdrawal from your Profit Sharing Account
prior to your termination of employment or approved disability.


NOTE: In general, employer contributions credited on your behalf will not be
available for in-service withdrawal until such employer contributions have been
invested in the Plan for at least 24 months (2 years) or you have been a
participant in the Plan for at least 60 months (5 years) or have reached age
59½.
Employees performing military service while on active duty for more than thirty
(30) days will be treated as having incurred a severance from employment during
such period. The restrictions on in-service distributions found above and in the
Plan shall not apply. If an Employee who is a Plan Member elects to receive a
distribution of Elective Deferrals under this provision, the Member may not make
an Elective Deferral or Employee Contribution during the six (6) month period
beginning on the date of the distribution.
Upon
Termination of Employment
You may leave your account with the Plan and defer commencement of receipt of
your vested balance until April 1 of the calendar year following the later of
(i) the calendar year in which you reach age 70½, or (ii) the calendar year in
which you retire (unless you are a 5% owner during the year in which you reach
age 70½) except to the extent that your vested account balance as of the date of
your termination is less than $500, in which case your interest in the Plan will
be cashed out and payment sent to you.
You may make withdrawals from your account(s) at any time after you terminate
employment. You may continue to change the investment instructions with respect
to your remaining account balance and make withdrawals as provided above. (See
the "Investment of Contributions" section of this Summary).


If your total vested account equals or exceeds $500, you may elect, in lieu of a
lump sum payment, to be paid in annual installments with the right to take in a
lump sum the vested balance of your account at any time during such payment
period. If the actuarial determination of your life expectancy is less than the
period you elect, the maximum period over which you can receive annual
installments will be the next lower payment period.
Upon Disability
If you are disabled in accordance with the definition of disability under the
Plan, you will be entitled to the same withdrawal rights as if you had
terminated your employment.
You are disabled under the Plan if you are eligible to receive (i) disability
insurance benefits under Title II of the Federal Social Security Act or (ii)
disability benefits under any other IRS qualified employee benefits plan or
long-term disability plan of your employer.
Upon Death
If you are entitled to a benefit under the plan at the time of your death, your
entire account will be payable to your beneficiary. If you are married at the
time of your death, your spouse will be the beneficiary of your death benefit
(unless your spouse consents in writing to the designation of a different
beneficiary).
Your beneficiary can elect from among the benefit payment forms available under
the Plan, which include a lump sum distribution, installment payments and life
expectancy distributions. Payments to your beneficiary must satisfy the minimum
distribution requirements of the Internal Revenue Code in terms of the
commencement date and amounts.
Non-spouse beneficiaries who inherit plan assets may roll over their interest
into an IRA established by the beneficiary. This allows for the continued tax
deferral of accumulation while mandatory distributions are taken over the
beneficiary's life expectancy.
Notwithstanding the above, if your account balance is less than $500, the
payment will be made to your beneficiary in the form of a lump sum distribution.
Pursuant to the Heroes Earnings Assistance and Relief Tax Act of 2008, in the
case of a Member who dies while performing qualified military service as defined
in Code Section 414(u)(5), the survivors of the Member are entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan that they would have been
entitled to had the Member resumed and then terminated employment on account of
death.






-7-



--------------------------------------------------------------------------------

BORROWING FROM YOUR ACCOUNT

Loans
You may borrow from your Regular Account, 401(k) Account, Roth Elective Deferral
Account, Profit Sharing Account and Rollover Account. You may borrow any amount
between $1,000 and $50,000 (reduced by your highest outstanding loan balance(s)
from the Plan during the preceding 12 months). In no event may you borrow more
than 50% of the vested balance of your account.
You may borrow only once in each calendar year from your Regular Account, 401(k)
Account, Roth Elective Deferral Account or Profit Sharing Account and once each
calendar year from your Rollover Account. Each loan must be for at least $1,000.
Your 401(k) Account will first be used for the loan unless you specifically
request otherwise. In any event, whichever account you borrow from first, such
account must be exhausted before you may borrow any amount from the other
account. A loan from your Rollover Account, if you have one, will be considered
a separate loan. The amount of your loan will first be deducted from the taxable
portion of your account and then from the after-tax portion, if any.
The amount of your loan will be deducted on the valuation date (see the
"Valuation of Accounts" section of this Summary) on which the Plan office
receives and processes your properly executed Loan Application, Promissory Note
and Disclosure Statement. On request, the Plan Administrator will provide you
with the application form, or you may access a loan application at
www.pentegra.com. The loan will not affect your right to continue making
contributions or to receive employer contributions.
Your loan will be deducted proportionately from the funds in which the account
(from which you are taking the loan) is invested. Your loan repayments will be
credited in accordance with your investment instructions in effect at the time
of each repayment.
The rate of interest for the term of the loan will be established as of the loan
date, and shall be a reasonable rate of interest generally comparable to the
rates of interest then in effect at a major banking institution (e.g., the
Barron's Prime Rate [base rate] plus 1%).
Repayments are made through payroll deductions and will be transmitted along
with the employer's contribution reports. The repayment period is between one
and 15 years for loans used exclusively for the purchase of a primary residence
or between one and five years for all other loans, at your option. After three
months worth of payments have been made, you may repay the outstanding balance
of the loan (subject to the terms of your loan document).
As you repay the loan, the principal portion, together with the interest, will
be credited to your account. In this way, you will be paying interest to
yourself. The loan origination fee and annual administrative fee will be
subtracted from your account. The origination fee, plus the first year's
administrative fee, will be deducted proportionately from your account at the
time of origination. Subsequent annual administrative fees will be deducted from
your account.
In the event that you leave employment or die before repaying the loan, the
outstanding balance will be due and, if not paid by the end of the calendar
quarter following the calendar quarter in which you terminate employment or die,
will be deemed a distribution and subject to the applicable tax treatment.
However, you may elect upon termination of employment to continue to repay the
loan through coupon books directly to the plan office. If you have terminated
employment and have requested to take a distribution of your outstanding account
balance, any outstanding loan will be defaulted, unless paid in full.




-8-

--------------------------------------------------------------------------------

PLAN LIMITATIONS



Plan Limitations


Internal Revenue Service requirements impose certain limitations on the amount
of contributions that may be made to this and other qualified plans. In general,
the annual "contributions" made to a defined contribution plan such as this
Plan, in respect of any Member, may not exceed the lesser of (a) 100% of the
Member's total compensation or (b) a specific dollar amount, as determined by
the IRS each year. The dollar limit is $53,000 for 2015 and is subject to
adjustment in accordance with IRS Regulations. For this purpose, "contributions"
include employer contributions and Member contributions.
The combined annual Member contributions allocated to a Member's 401(k) Account
and, if applicable, Roth Elective Deferral Account may not exceed a specific
dollar amount, as determined by the IRS each year. This limit is $18,000 in
2015, and is subject to adjustment in accordance with IRS Regulations. If your
employer has another tax-qualified plan in effect, these limits are subject to
additional restrictions.
Each Member and beneficiary assumes the risk in connection with any decrease in
the market value of his account. The benefit to which you may be entitled when
you take a distribution of your account cannot be determined in advance.
As a defined contribution plan, the Plan is not covered by the plan termination
insurance provisions of Title IV of the Employee Retirement Income Security Act
of 1974 ("ERISA"). Therefore, your benefits are not insured by the Pension
Benefit Guaranty Corporation in the event of a plan termination.
The Trustee is empowered to charge against and pay out of the Trust Fund, to the
extent not paid by the employers, all proper costs of operation and
administration of the Plan, including the expenses and compensation of the
Trustee, expenses of the Board and compensation for its agents.
Except as may otherwise be required by applicable law or pursuant to the terms
of a Qualified Domestic Relations Order, amounts payable by the Plan generally
may not be assigned, and if any person entitled to a payment attempts to assign
it, his interest in the amount payable may be terminated and held for the
benefit of that person or his dependents.
Membership in the Plan does not give you the right to continued employment with
your employer or affect your employer's right to terminate your employment.
Your employer's continued participation is subject to IRS approval and any
requirements the IRS may impose.
An employer may terminate its participation in the Plan at any time. In
addition, the Board retains the right to terminate the Plan or an employer's
participation in the Plan in certain circumstances. If the Plan is terminated or
if your employer's participation in the Plan is terminated, there will be no
further contributions to the Plan for your account.




-9-

--------------------------------------------------------------------------------

LEAVE OF ABSENCE



Leave of Absence
There are four types of approved leaves of absence which may be granted on a
uniform basis by your employer while you are a Plan Member.
Type 1    Non-military leave granted to a Plan Member for up to one year. During
this leave, any supplemental contributions or allocations of forfeitures will
continue to be made and Vesting Service will continue to accrue.
Type 2   Non-military leave granted to a Plan Member for up to one year during
which all contributions are discontinued. However, during this leave, Vesting
Service continues to accrue.
Type 3   Military leave to a Plan Member during which all contributions are
discontinued. However, during this leave, Vesting Service continues to accrue.
In addition, the Member must return to the service of his employer.
Type 4   Military leave granted to a Plan Member who is subject to qualified
military service pursuant to an involuntary military call-up in the Reserves of
the U.S. Armed Services. During this leave, contributions or allocations of
forfeitures will continue to be made. In addition, Vesting Service will continue
to accrue and any loan repayments may be suspended. To qualify for benefits
under Type 4, a Member must return to the service of his employer within 90 days
of his discharge from military service.

The following Table will assist you in understanding the Plan’s Leave of Absence
provisions as described above.
Type of Leave
Duration
Contributions
Loans
Vesting Service
Non-Military Leave: 1
Up to one year
Will continue to be made (supplemental only)
No effect
Will continue to accrue
Non-Military Leave: 2


Up to one year
Will be discontinued
No effect
Will continue to accrue
Military Leave: 3


Can vary; must return to Employer


Will be discontinued


No effect
Will continue to accrue
Military Leave: 4


Can vary; must return to Employer within 90 days of discharge
Will continue to be made
Repayments may be suspended
Will continue to accrue




-10-

--------------------------------------------------------------------------------

OTHER INFORMATION

Other Information
Top Heavy Information
A "top heavy" plan is a plan under which more than 60% of the accrued benefits
(account values) are for key employees. Key employees generally include officers
and shareholders earning more than $170,000 per year (indexed for cost-of-living
adjustments), 5% owners of the Employer, and 1% owners of the Employer earning
more than $170,000 per year. If your employer's plan is top-heavy for a
particular Plan Year, you may be entitled to a minimum employer contribution
equal to the lesser of 3% of your Plan Salary or the greatest percentage
contributed by the employer for any key employee. This minimum contribution
would be offset by the regular contribution made by your employer (See the "Plan
Contributions" section of this Summary).
In order to receive the minimum contribution for any Plan Year, you must be
employed on the last day of the Plan Year (December 31). If your employer also
provides a defined benefit or another defined contribution plan, your minimum
benefit may be provided under such plan.


-11-

--------------------------------------------------------------------------------

OTHER INFORMATION
CONTINUED

Benefit Claims
Procedure
Benefits normally will be paid to Members and Beneficiaries without the
necessity of formal claims. You or your Beneficiary(ies), however, may make a
request for any Plan benefits to which you believe you may be entitled. Any such
request must be made in writing, and it should be made to the President of the
Plan. The following claims appeal procedure applies to claims [other than claims
for benefits due to Disability].
Your request for Plan benefits will be considered a claim for Plan benefits, and
it will be subject to a full and fair review. If your claim for such benefits
under the Plan is wholly or partially denied, the President of the Plan shall
furnish you or your Beneficiary (referred to below as a “claimant”) or your
authorized representative with a written or electronic notice of the denial
within a reasonable period of time [generally, ninety (90) days after the
President of the Plan receives the claim and furnishes written notice of the
extension to the claimant or his authorized representative before the initial
ninety (90) day period ends], which sets forth, in an understandable manner, the
following information:
·    The specific reason(s) for the denial of the claim;
·    Reference to the specific Plan provision on which the denial is based;
·    A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why that material or
information is necessary; and
·    A description of the Plan’s review procedures and the time limits
applicable to those procedures, including a statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) following a denial on review.
The claimant or his authorized representative may appeal the President’s
decision denying the claim within sixty (60) days after the claimant or his
authorized representative receives the President’s notice denying the claim. The
claimant or his authorized representative may submit to the Board of Directors
of the Plan written comments, documents, records and other information relating
to the claim. The claimant or his authorized representative shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim. For these
purposes, a document, record or other information is “relevant” to the claim if
it:
·    was relied upon the President in making its decision on the claim,


·    was submitted, considered or generated in the course of the President’s
making his decision on the claim without regard to whether the President relied
upon it in making his decision, or






·    complies with administrative processes and safeguards which are designed to
ensure and to verify that decisions on claims are made in accordance with
governing Plan documents, whose provisions are applied consistently with respect
to similarly-situated claimants.
The Board of Director’s review of the claim and of its denial of the claim shall
take into account all comments, documents, records and other information
submitted by the claimant or his authorized representative relating to the
claim, without regard to whether these materials were submitted or considered by
the President in his initial decision on the claim.
The Board of Director’s decision on the appeal of a denied claim shall be made
within a reasonable period of time [generally sixty (60) days after the Board of
Directors receives the claim and furnishes written notice of the extension to
the claimant or his authorized representative before the initial sixty (60) day
period ends indicating the special circumstances requiring extension of time and
the date by which the Board of Director’s expects to render its decision on the
claim]. The Board of Director’s decision will be final and will furnish the
claimant or his authorized representative with written or electronic notice of
its decision on appeal. In the case of a decision on appeal upholding the
President’s initial denial of the claim, the Board of Director’s notice of its
decision on appeal shall set forth, in an understandable manner, the following
information:
·    The specific reason(s) for the decision on appeal;
·    Reference to the specific Plan provision on which the decision on appeal is
based;
·    A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and
·    A statement describing any voluntary appeal procedures (including voluntary
arbitration or any other form of dispute resolution) offered by the Plan and the
claimant’s right to obtain information sufficient to enable you or your
beneficiary to make an informed judgment about whether to submit a benefit
dispute to the voluntary level of appeal, and a statement of the claimant’s
right to bring an action under ERISA Section 502(a).


-12-



--------------------------------------------------------------------------------

OTHER INFORMATION
CONTINUED

Qualified Domestic
Relations Orders
(QDRO’s)
A QDRO is a judgment, decree or order which has been determined by the Plan, in
accordance with the procedures established under the provisions of the Plan, to
constitute a QDRO under the Internal Revenue Code.
To obtain copies of the Plan’s Model QDRO and QDRO Procedures, free of charge,
please contact the Plan Administrator. (Please refer to the “Plan Information”
section of this Summary to obtain the Plan Administrator’s address and telephone
number).
Plan Expenses
Your Employer may directly pay some of the expenses associated with
administering the Plan. However, to the extent not paid by your Employer, the
following expenses may be assessed to the Trust: compensation for and expenses
incurred by the Trustee in performance of its duties under the Trust, expenses
incurred by the Board of Directors in the performance of its duties under the
Plan (including reasonable compensation for agents and the costs of services
rendered in respect of the Plan), and all other proper charges and disbursements
of the Trustee or the Board.




-13-



--------------------------------------------------------------------------------

MEMBERS RIGHTS



Statement of ERISA Rights


As a participant of the Plan, you are entitled to certain rights and protection
under ERISA which provides that all members shall be entitled to:
•
Examine, without charge, at the Plan Administrator's office or at other
specified locations, all plan documents, and copies of all documents filed by
the Plan Administrator with the U. S. Department of Labor such as detailed
annual reports and plan descriptions.
·    Obtain copies of all plan documents and other plan information upon written
request to the Plan Administrator. The Administrator may make a reasonable
charge for the copies.
·    Receive a summary of the Plan's annual financial report. The Plan
Administrator is required by law to furnish each Member with a copy of such
summary.
In addition to creating rights for Plan Members, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
your Plan, called "fiduciaries", have a duty to do so prudently and in the
interest of you and other plan participants and beneficiaries. No one may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a benefit or exercising your rights under ERISA. If your claim for a
benefit is denied in whole or in part, you will receive a written explanation of
the reason for the denial. As already explained, you also have the right to have
your claim reconsidered.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan Administrator and do not
receive them within 30 days, you may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive them, unless such materials were not
sent for reasons beyond the Administrator's control. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court.
In addition, if you disagree with the Plan Administrator's decision (or lack
thereof) concerning the qualified status of a domestic relations order
subsequent to the 18 month period described in Section 414(p) of the Code, after
you complied with the remedies prescribed by the Plan's QDRO procedures and the
Benefit Claims Procedures outlined in the Summary Plan Description, you may file
suit in federal court.
If it should happen that Plan fiduciaries misuse the Plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor or, after you have complied with the Benefit Claims
Procedure outlined in this Summary Plan Description, you may file suit in a
federal court. The court will decide who should pay court costs and legal fees.
If you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay such costs and fees
(for example, if it finds your claim is frivolous).
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or your rights
under ERISA, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N.W., Washington D.C. 20210.
This Statement of ERISA Rights is required by federal law and regulation.




-14-

--------------------------------------------------------------------------------

PLAN INFORMATION

Plan Information
Employer:
Federal Home Loan Bank of Pittsburgh
601 Grant Street
Pittsburgh, PA 15219-4455

Telephone Number – (412) 288-3498
Plan Sponsor:
The Plan is sponsored by the – 

Pentegra Defined Contribution Plan for Financial Institutions
108 Corporate Park Drive
White Plains, NY 10604 
 
Telephone Number – (914) 694-1300
Pentegra by Phone – (866) 633-4015
Pentegra Online – www.pentegra.com 

Plan Identification Number – 13-6321489
Plan Number – 002 
 
Plan Year End – December 31
Plan Administrator:
The Plan Administrator is the President of the Plan whose place of business is
the office of the Pentegra Defined Contribution Plan for Financial Institutions.
The President is also the person designated as agent for service of legal
process. Service of legal process may also be made upon the Plan Trustee.
Board of Directors:
The composition of the Board changes from year to year, but you may refer to the
most recent Annual Report (which is sent to your employer) for a current listing
of the Board Members and their places of business.
Trustee:
Reliance Trust Company
1100 Abernathy Road NE, Suite 400
Atlanta, GA 30328


Telephone Number – (404) 266-0663
Participating Employers:
Upon receipt of a written request for information regarding whether a particular
employer is a member of this multiple employer arrangement, we will provide you
with a statement as to whether such employer is a Member and, if so, the
employer’s address.




-15-



--------------------------------------------------------------------------------
































































[exhibit1063image2.jpg]
108 Corporate Park Drive White Plains, NY 10604 (800) 872-3473 www.pentegra.com





-16-

